Opinion issued June 12, 2008






 





In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00429-CV 



IN RE MARVIN M. TANZY, Relator



Original Proceeding on Petition for Writ of Mandamus 



MEMORANDUM OPINION

 Relator, Marvin M. Tanzy, has filed a petition for writ of mandamus asking this
court to compel Judge McAdams (1) to hold a hearing on relator's contention that the
storage area for his religious materials at the Texas Department of Criminal Justice
Institutional Division is inadequate, citing Balawajder v. Tex. Dep't of Criminal
Justice, 217 S.W.3d 20 (Tex. App.--Houston [1st Dist.] 2006, pet. denied).
	Relator neither identifies any refusal by the trial judge to hold such hearing, nor
attaches a copy of any document showing the matter complained of.  See Tex. R. App.
P. 52.3(j) (requiring appendix containing certified or sworn copy of any order
complained of, or any other document showing matter complained of); 52.7(a)
(requiring record containing certified or sworn copy of every document that is
material to relator's claim for relief and that was filed in any underlying proceeding);
O'Connor v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992).  In addition,
relator has neither paid the filing fee, nor filed an affidavit of indigence with the
Clerk of this Court with or before filing his petition.  See Tex. R. App. P. 20.1(c)(2).
	We deny the petition for writ of mandamus.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.
1.